I HOMP S ON ATLANTA CLEVELAND DAYTON WASHINGTON, D.C.
HI! N E CINCINNATI COLUMBUS NEW YORK

 

July 2, 2019
Via ECF

The Honorable Kiyo A. Matsumoto
United States District Judge

United States District Court
Eastern District of New York

225 Cadman Plaza East

Brooklyn, New York 11201

Re: United States v. Martin Shkreli
Case No.: 17-cr-00404 (KAM)

Dear Judge Matsumoto:

We respectfully submit this memorandum on behalf of defendant Martin Shkreli to aid
the Court in its determination of a fair and just sentence. As this memorandum illustrates, the
strength of Mr. Shkreli’s character, the impact he has had on the lives of others, and the vital role
he plays in his family and community are truly admirable. Mr. Shkreli is a successful
businessman due in large part to his kindness, honesty and integrity. Prior to his commission of
this offense, Mr. Shkreli enjoyed a pristine reputation and was.a leader and well-respected
member of his community. In every aspect of his life, Mr. Shkreli has displayed innumerable
acts of personal kindness and charity, putting the interests of others ahead of his own. Despite
his offense, he has enormous support from family, friends, and community members who have
attested to his character in the letters submitted on his behalf.

Mr. Shkreli has no prior criminal history and is both deeply remorseful and apologetic.
He takes full responsibility for his actions and bears the heavy burden of how his poor decisions
have negatively affected his family and business. We respectfully ask the Court to impose a
sentence of probation as requested by the Government.

I. PERSONAL HISTORY
A. Family Background, Education and Employment

Martin Shkreli, currently age 61, was born on December 27, 1957 in Montenegro
(formerly part of Yugoslavia) (PSR at 4 70).! He and his three siblings were raised by their
parents in a lower-middle income family. (PSR at § 72). Mr. Shkreli’s father was a maintenance
worker and his mother was a homemaker. (PSR at § 70).

In 1968, when Mr. Shkreli was ten years old, his parents moved the family to Italy in
search of a better quality of life for the children. (PSR at 72). The family lived in Italy for

 

| Citations to “PSR at __” refer to the Pre-Sentence Report dated August 10, 2018.

THOMPSON HINE LLP 335 Madison Avenue www. hompsonFHine.com
ATTORNEYS AT Law 12th Fleor O: 212.344.5680
New York, New York 10017-4611 F; 212.344.6104

 
THOMPSON

 

~HIINE

about one year before emigrating to the United States in 1970 and settling in the Bronx. (d.).
Mr. Shkreli became a U.S. citizen in 1978 at around age 20. Ud). After high school, Mr.
Shkreli attended Ulster County Community College where he earned an associate’s degree.
From there he transferred to Fairleigh Dickinson University in Teaneck, New Jersey graduating
in 1982 with a bachelor’s degree in marketing. (PSR at { 81).

In 1990, Mr. Shkreli married Drita Ivezaj. (PSR at { 73). She works as a sales associate
for Bloomingdale’s. Ud). The Shkrelis have three sons, Alex, Nicholas and Kristian, Alex, age
28, works as a project manager at Mr. Shkreli’s construction company; Nicholas, age 24,
recently enrolled in a Ph.D. program in.economics at West Virginia University; and Kristian, age
20 is preparing to begin college. Ud; See Addendum to PSR)?

Mr. Shkreli’s wife and sons are fully aware of the charges against him and have all been
very supportive of him throughout the pendency of this case. (PSR at { 74). The Shkrelis are
happily married and have a very close relationship with their sons. (PSR at { 73). During her
interview with U.S. Probation, Mr. Shkreli’s wife expressed her unequivocal love and support
for her husband, described him as a hard-worker and dedicated family man, and believes that he
became involved in the instant offense due, in part, to his trusting nature. (PSR at | 74). Mr.
Shkreli is very involved in his sons’ lives and activities. He attends all of his sons’ soccer
matches and accompanies his wife to all her medical appointments, including for her recent hip
replacement surgery. Mr. Shkreli’s oldest son Alex explained that Mr. Shkreli has always been a
supportive father and true role model to his family. He writes to the Court:

Throughout our lives [my father] was somebody we always turned to for advice
and guidance. He has been there for us no matter what and always tries to lead by
example. My father has always been extremely active in the community. He has
constantly been a dynamic member of our soccer programs and fundraisers ever
since I can remember. My brothers and I have played soccer for over 22 years and
I can’t remember a single game where he wasn’t there supporting us. His strong
family values, kindness and consideration made him a valuable part of our
community and somebody for all of us to look up to.

OR OR

My father has always been the backbone of this family and has always provided
us with the guidance we’ve needed from him.

(See letter of Alex Shkreli at Ex. 2).
Mr. Shkreli also has a close relationship with his elderly father, currently age 93. The

father, who resides with Mr. Shkreli, suffers from diabetes and he and his wife are his primary
caregiver. (PSR at 470). Mr. Shkreli’s friend, Hajdar Bajraktari, has known the Shkreli family

 

* Since the PSR was completed, Mr. Shkreli’s son Kristian was accepted to Fordham University and will begin
studying there this Fall. ,

 
THOMPSON
INE

for many years and informs the Court of Mr. Shkreli’s devotion to family, particularly to his
elderly, infirm father:

I [have] noticed the great relationship [Martin] has with his wife, who is always
by his side. I [have] noticed how he is with his children and how much he enjoyed
attending all of their events, especially their soccer matches. He was always
involved with his siblings, hosting events with them or for them. I am especially
touched by the relationship [Martin] has with his father. Martin would always
show respect and love to his father, and you knew it wasn't an act, it was all
genuine, as he even had his father live with him and his family.

(See Hajdar Bajraktari’s letter at Ex. 3).

Mr. Shkreli also maintains a close relationship with his three siblings. (PSR at { 71).
Both of his brothers work as project managers for Mr. Shkreli’s construction company. (/d.).
Mr. Shkreli’s sister is a homemaker and resides with her husband and two children in Zurich,
Switzerland. Ud.). Mr. Shkreli’s siblings are very supportive of him despite his conduct in this
matter. Ud).

B. Mr. Shkreli’s Success in Business

After college, Mr, Shkreli worked for six years as a superintendent at a residential
building in the Bronx. (PSR at § 84). In 1988, with the skills he learned and the money he saved
working as a superintendent, Mr. Shkreli started two sister companies, Alba Construction
Company (“Alba”) and Jamco Realty Company (“Jamco”). (PSR at J 83). Alba is a general
contracting firm and Jamco is a real estate acquisition and management company. (/d.).

Mr. Shkreli started his contracting business from the ground up. He did so, not only with
the skills he learned in college and the years he spent working as a residential superintendent, but _
more importantly, through honesty and integrity with his clients and employees. Some of his
recent construction projects include work for the Concorde Hotel, 125th Street Holdings, LLC,
the School of Visual Arts, the Consulate General of Kosovo and Metropolitan Commercial Bank.
(PSR at ¥ 83). .

Alex Shkreli, who works as a project manager at Alba, has worked closely with his father
for several years and seen first-hand the reasons for his father’s business success, He remarks:

Being that I work with my father, I have gotten to see a side of him that many
people don’t usually see. Every day, he pushes me to love what I do and has been
a great teacher and role model for me. He has taught me to be honest, respectful
and kind which is why many of his clients have been with him for almost 20
years. His passion, hard work and dedication is infectious and drives everyone
around him to be better.

(See Ex. 2),

 
THOMPSON
HINE

Mark DeFazio is the founder, president and CEO of Metropolitan Commercial Bank
(“MCB”), a publically traded bank headquartered in New York City. Mr. Shkreli has been Mr.
DeFazio’s client and friend for nearly thirteen years and has written to the Court regarding,
among other things, Mr. Shkreli’s integrity as a businessman:

 

Martin was introduced to me [in 2006] through an architect we both knew. Not
having any experience in building retail bank branches, I interviewed several
different contractors all of whom had far larger companies than Martin's. |
decided to go with Martin and I am happy to say that Martin has been MCB's
exclusive contractor ever since. I chose Martin because I felt deeply that he
would "watch my back" and that I could trust him to make the right decisions for
the bank. My gut proved to be correct. I have experienced personally the care,
honesty and integrity Martin has demonstrated continuously over the past twelve
years.

(See Mark DeFazio’s letter at Ex. 4), Mr, DeFazio also remarked that over the years, he has
become friends with Mr. Shkreli and has spent a great deal of time with the Shkreli family,
which he believes “exempliffies] a truly loving and caring family.” Mr. DeFazio describes Mr.
Shkreli as “the leader of his family [who] works tirelessly to set the right example for his three
sons.” (/d.).

Cc. Community Involvement and Philanthropy

Mr. Shkreli has been a longstanding leader in the Albanian community and an
extraordinary philanthropist dedicating enormous amounts of his time to worthy endeavors.
Richard Lukaj has known Mr. Shkreli for nearly two decades and explains in his letter to the
Court that:

Mr. Shkreli has long been a pillar of his community and his family is considered
to be among the most honorable and reliable, particularly to those in need of help.
... [Mr. Shkreli is] a long tenured and successful contractor and real estate
investor. He has helped countless other people follow in his footsteps and
mentored them in starting and growing their own companies. Mr. Shkreli has
always been one of the most generous people I know with both his time and
money-—founding and supporting various soccer programs and initiatives,
actively supporting his church and giving to countless charities. In many cases I
witnessed his generosity firsthand. .

(See letter of Richard Lukaj at Exhibit 5).
Mark DeFazio, MCB’s CEO, writes:
Martin is also a well-respected member of his community. ... Martin is very

involved in the betterment of the Albanian community through political and
community based organizations. I have personally observed the extraordinary

 
‘THOMPSON

 

~ HINE

degree of respect and reliance the community gives and expects of Martin. He is
highly regarded for his selflessness and has spent endless hours working with and
helping community members of all ages.

(See Ex, 4).

Similarly, Jack Forgash, who has known Mr. Shkreli for twenty three years, described
Mr. Shkreli as a “humanitarian” writing:.

As I got to know Mr. Shkreli personally, I discovered that he was involved in
many humanitarian causes. In addition to the many causes he supported, both
actively and financially, he would always find time to help immigrants who came
to the United States by finding them jobs, places to live, and giving advice as to
how best to succeed.

(See letter of Jack Forgash at Exhibit 6).

Mr. Shkreli was an active leader of the National Albanian American Council (NAAC) for
more than ten years. The NAAC is a nonprofit organization dedicated to advocating for
Albanians and promoting peace and economic development in the Balkans by fostering
democratic policy, promoting respect for human rights, and conducting educational and
developmental programs. Some of the NAAC’s core activities and goals include:

* providing timely information and analysis of Albanian issues to U.S. government
officials and policymakers in Washington, D.C., issuing press releases and
position papers and providing expert testimony for U.S. Congressional briefings;

* engaging the Albanian-American community in the U.S, democratic process by
routinely arranging meetings between community members and their elected
‘Congressional representatives, hosting public forums by senior U.S. government
officials and Balkan scholars around the country, and educating Albanian-
American voters to increase their participation in elections;

* assisting Albanians in the Balkans to build strong democratic institutions by co-
sponsoring roundtable conferences in Washington, D.C. about the challenges
facing the region and offering possible solutions to meet those challenges; and

e seeking to help the Albanian people of the Balkans, especially the children,
rebuild their lives, which were shattered by a decade of war, through various
grants and charities to local, non-profit humanitarian organizations.

Mr. Shkreli began serving on the NAAC’s Board of Trustees in 2003 and held various
leadership roles in the organization. From 2010 to 2014, Mr. Shkreli held the organization’s
highest leadership position serving as Chairman of the NAAC. About Mr. Shkreli’s service to
the NAAC, Richard Lukaj explains:

 
“THOMPSON

 

~ HINE

I probably got to know Mr. Shkreli best during our more than a decade of service
for the National Albanian American Council, the leading Albanian American
community organization, which among other things, supported and advocated for
the rights of Albanians suffering through the darkest times of the conflicts in the
Western Balkans. I served as Chairman of the organization for several years
during which time Mr. Shkreli was one of the most active and generous donors
and also served on the Board. Mr. Shkreli subsequently replaced me as Chairman
after my tenure expired. During our many years working together with the
organization, I witnessed a person of great compassion, excellent judgment and
strong values. Mr. Shkreli always chose the high road on even the most difficult
matters,

(See Ex. 5), Jack Forgash also commented about Mr. Shkreli’s dedication to the NAAC writing:

One humanitarian cause that Mr. Shkreli was deeply involved with was
advocating for the people of Kosovo to become a free country. I remember Mr.
Shkreli invited me to a National Albanian American Council fundraiser event in
New York City, which he organized and chaired. It was eye opening to see how
committed he was to assisting oppressed people and their plight. I was very
impressed that the guest speaker at the event was President Bill Clinton. Mr.
Shkreli sought me out to make sure that he introduced me to President Clinton.
President Clinton undertook to protect the Kosovo people during their war,
largely at the urging of Mr. Shkreli and his organization. Mr, Shkreli worked _
tirelessly to support the President in this cause. The war eventually ended as a
result of American intervention and péace was restored to this region.

(See Ex. 6).

Hadar Bajraktari is a businessman and the founder of ilyria, an Albanian-American
newspaper that he used to raise awareness about the atrocities endured by the people of Kosovo
and the Balkans. As a result of his work with the newspaper, Mr. Bajraktari became very
involved in the Albanian community and met Mr. Shkreli who was also very active. About first
working with Mr. Shkreli, he noted:

Right away I noticed Martin's passion for trying his best to help others.
Whenever, the Community was organizing a demonstration, a fundraiser or a
religious event, Martin was always one of the first people to call and he always
answered. I noticed how much he was involved in our community events,

(See Ex. 3).
In 1984, Mr. Shkreli, who was an avid soccer player and coach for many years, founded

the Vilaznimi Soccer Club, Inc., a non-profit soccer team for underprivileged members of the
Albanian community in the Bronx. Mr. Shkreli served as the team’s president, coach and

 
THOMPSON
HINE

fundraiser for nearly twenty years and touched the lives of hundreds of struggling Albanian
youth during that time.

In addition to these charitable endeavors, Mr. Shkreli was actively involved in
fundraising for the Israeli not for profit organization Just One Life, which serves to empower
women who find themselves in crisis during pregnancy by providing professional counseling and
financial assistance. Mr. Shkreli also used his fundraising expertise to help raise significant
money for the American University in Kosovo, Mother Teresa Cathedral in Kesovo and Our
Lady of Shkodra Church in Hartsdale, New York, where Mr. Shkreli and his family are
members.

U. THE OFFENSE CONDUCT?

Approximately five or six years ago, Mr. Shkreli became acquainted with Albert Veliu.
Mr. Veliu worked as a driver for the Kosovo consulate, which was located in the same building
as Mr. Shkreli’s company. Mr. Shkreli became aware that Mr. Veliu was looking for
opportunities to make extra money and on occasion, Mr. Shkreli would hire Mr. Veliu to be a
driver for him or others in his company. Over the years, Mr. Shkreli became a friend and mentor
to Mr. Veliu who would often seek Mr. Shkreli’s advice and assistance. In early 2017, Mr. Veliu
approached Mr. Shkreli and told him he was acquainted with a company, Temaco Electronics
Corporation (“Temaco”), that had $135,000 in cash and asked Mr. Shkreli if he would be wiiling
to exchange the cash for a company check. Mr. Shkreli believed that the cash was coming from
a legitimate company and that the cash was obtained as a result of legitimate business
transactions, It was never communicated to Mr, Shkreli that the cash was purportedly the
proceeds of illegal activity and Mr. Shkreli had no knowledge whatsoever that Mr. Veliu was
involved in any of the illegal conduct described in the indictment. Mr. Shkreli gave Mr. Veliua
check from his company in the amount of $135,000, payable to Temaco, in exchange for that
exact amount in cash. He did not receive any fee or financial benefit for his participation in the
transaction. He received $135,000 cash and gave Mr. Veliu a check for that exact amount. Mr.
Shkreli was not aware that Mr. Veliu was actually given $150,000 by the confidential source and
has only subsequently learned that Mr. Veliu apparently kept $15,000 of that money for himself.
Mr. Shkreli has accepted full responsibility for his illegal conduct in. this matter, to wit: that he
intentionally failed to report the currency transaction as detailed in his plea allocution. But
unlike several of his co-defendants, Mr. Shkreli did not engage in a money laundering
transaction as he had no knowledge that the cash was purportedly the proceeds of illicit activity.

Although, Mr. Shkreli did not receive a fee or any financial gain from the transaction and
was unaware that Mr. Veliu pocketed $15,000 of the money he received from the confidential
source, Mr. Shkreli nonetheless agreed to forfeit $15,000 to the government. Mr. Shkreli has
already made that payment in full.

 

? The government agrees with defendant’s factual recitation of the offense conduct as indicated in Probation’s
addendum to the PSR and the government’s sentencing memorandum.

 
‘THOMPSON

 

HINE
Ill. THE SENTENCING GUIDELINES AND OBJECTIONS TO PSR

The parties and Probation agree that the appropriate Guidelines calculation is as follows:

 

 

Base offense level (§ 2S1.3(a)(2)): 6
Plus: Funds exceeded. $95,000 (§ 2B1.1(b)(1)(E)): +8
Minus: Minor Role Adjustment (§ 3B1.2(b)): -2
Total Offense level: 12
Acceptance of responsibility (§ 3E1.1(a)): -2
Total Adjusted Offense Level: 10

With a Criminal History Category 1, level 10 is in Zone B and equals a recommended range of
imprisonment of 6-12 months. However, an alternative non-custodial sentence is authorized by
U.S.S.G. §5B1.i(a)(2).

IV. A PROBATIONARY SENTENCE IS WARRANTED AND SATISFIES FEDERAL
SENTENCING OBJECTIVES UNDER 18 U.S.C. § 3553(a)

The Government requests that Mr. Shkreli be sentenced to a term of probation, which is
appropriate in this case “because it reflects the seriousness of the defendant’s crime of failing to
file the required currency reports, while also accounting for his acceptance of responsibility in
pleading guilty, and his personal history and characteristics.” (See Government Sentencing
Memorandum at 2). We respectfully ask the Court to impose such a probationary sentence for
the reasons set forth below. , .

A. Applicable Legal Standards

18 U.S.C. § 3553(a) provides that the sentence be “sufficient, but not greater than
necessary” to accomplish the goals of sentencing. These goals include the need for the sentence
imposed to (1) reflect the seriousness of the offense, promote respect for the law, and provide
just punishment for the offense; (2) afford adequate deterrence to criminal conduct; (3) protect
the public from further crimes of the defendant; and (4) provide the defendant with needed
educational or vocational training, medical care, or other correctional treatment in the most
effective manner, 18 U.S.C. § 3553(a)(2). To this end, 18 U.S.C. § 3553(a) provides for
variances from the advisory Guidelines range based on, inter alia, “the nature and circumstances
of the offense and the history and characteristics of the defendant.” 18 U.S.C. § 3553(a)(1).

The Supreme Court’s post-Booker decisions have specified the procedure a district court
must follow in sentencing. Although a sentencing court must calculate the applicable advisory
Guidelines range, Gall v. United States, 552 U.S. 38, 50 (2007), the Guidelines serve as only a

 
“THOMPSON ~
~~ ENE

“starting point” in determining a sentence, United States v. Dorvee, 604 F.3d 84, 91 (2d Cir.
2010), and a sentencing court “may not presume that the Guidelines range is reasonable.” Gall,
552 U.S. at 50. The court must consider all of the sentencing factors enumerated under 18
U.S.C. § 3553(a) and “make an individualized assessment based on the facts presented.” Gall,
522 U.S. at 50; see also United States v. Rigas, 583 F.3d 108, 116 (2d Cir. 2009) (“a District
Court must make an individualized assessment based on all of the sentencing factors in §
3553(a)”). A court “errs procedurally if it does not consider the § 3553(a) factors.” United States
v. Cavera, 550 F.3d 180, 190 (2d Cir. 2008).

B. Mr. Shkreli’s Personal History and Family Circumstances Weigh Heavily in
Favor of a Sentence of Probation

Mr. Shkreli appears before this Court at age 61 with no prior criminal record or history of
drug or alcohol abuse. He has lead an exemplary and law-abiding life and been a role model to
his family and community. As a testament to Mr. Shkreli’s history and character, the Court has
been provided with numerous, compelling letters on his behalf, which consistently describe Mr.
Shkreli as an honest, trustworthy man of integrity who has contributed extraordinary amounts of |
his time to help those less fortunate in his community. These people all stand behind Mr. Shkreli
despite full knowledge of his conduct and conviction. For more than ten years, Mr. Shkreli
served on the board of trustees and later as Chairman of the NAAC, a not-for-profit organization
dedicated to fostering human rights for Albanians suffering through the conflicts in the Western
Balkans. Among numerous other charitable endeavors, Mr. Shkreli also founded a not-for-profit
soccer league as an outlet for underprivileged youth in the Albanian community. What is most
striking is that Mr. Shkreli did not only contribute money to his various charities; he contributed.
countless hours of his time to take active leadership and organizational roles in the causes most
dear to him.

Mr. Shkreli is also deeply remorseful for his unlawful conduct. He recognizes the
foolishness of his actions and is committed to never again going astray of the law. In his letter to
the Court, Mr. Shkreli explains:

Lam writing you this letter to express my sincerest remorse and regret for my
irresponsible and careless conduct in April of 2017. ... There is no excuse for my
poor choice of action and I accept full responsibility for what I’ve done. |
Throughout my life I have always tried to set a proper example for my family,
friends and employees, but a serious lapse in judgement tarnished everything I’ve
worked so hard to become. I have kept a clean record my entire life and I never
expected to find myself in a situation like this, especially at 61 years old. ... Lam
very well aware of the poor decision I made and I know I can’t blame anyone but
myself. I have let down my family, friends and employees by making a foolish
decision. J am embarrassed and ashamed for my behavior. I hope the court can
realize that I am a good person who made a serious mistake. This unfortunate set
of circumstances has provided myself and my family with a valuable lesson and I
know that I will never make a mistake like this again.

 
‘THOMPSON
HINE

(See Martin Shkreli’s letter at Ex. 1).

Others close to Mr. Shkreli have also observed his genuine contrition for his actions.
Alex Shkreli writes:

[My father] has always tried to do what’s right, but unfortunately made a serious
mistake, which was completely out of character for him. Knowing my father my
entire life, I can say that he deeply regrets the decision he made and has made it
very clear to our family several times. ... My father has always been a good
upstanding citizen and has never been in trouble with the law prior to this. The
impact that this has had on us is something I wouldn’t wish on anyone, but it has
shown my family how a single bad decision can alter your image and life, I think
it is very safe to say that my father has learned his lesson.

(See Ex, 2). Mark DeFazio similarly elaborates about Mr. Shkreli’s regret for his conduct:

I have spoken to Martin at length about his situation and can confidently assure
the court that Martin takes full responsibility for his actions. Knowing Martin for
over twelve years, | am positive, without a shadow of a doubt, that Martin regrets
deeply his conduct that lead to his legal troubles before the court. I am also sure
that he will grow from this unfortunate experience and be an even better person in
the end as he is truly resilient.

(See Ex. 4). Jack Forgash noted:“[f]rom conversations with [Mr. Shkreli], he is remorseful and
saddened by his actions in this case. (See Ex. 6). Finally, Richard Lukaj explained:

As time has passed, I have been pleased to see that Mr. Shkreli has somehow
managed to also grow personally through it all. He remains the trustworthy,
dependable person that he has always been, accepting full responsibility for his
conduct and working exceptionally hard to rebuild his reputation while
continuing to engage in his countless good deeds. Mr. Shkreli is inherently an
honorable man, and has faced his legal problems with remarkable poise and
maturity. He maintains a great constructive. attitude and strong work ethic that
will undoubtedly help him re-establish his personal life and business.

(See Ex. 5).
C. The Need To Afford Adequate Deterrence to Criminal Conduct
As the government wrote in its sentencing memorandum, regarding Mr. Shkreli:
a sentence of probation will serve the goal of both specific and general deterrence.
This prosecution itself is meaningful punishment that will likely deter the

defendant from reoffending. In addition, even a probationary sentence will serve
the goal of general deterrence because others who are tempted to participate in

 

10
“THOMPSON

 

~HLINE

such criminal activities will understand that the consequences of such conduct
include a felony conviction and its collateral consequences,

Furthermore, Mr. Shkreli has already been harshly punished for his conduct in several
unforeseen and unfortunate ways. As the Court is aware, by chance, Mr. Shkreli was arraigned
before Your Honor while a jury was deliberating in another matter before the Court; that of the
more infamous Martin Shkreli, The courtroom was filled with members of the press awaiting a
verdict in the other matter and they became fascinated with the fact that another Martin Shkreli
was appearing before the Court. That day, and for several subsequent appearances in the instant
matter, various news outlets routinely photographed and ran stories solely about Mr. Shkreli,
even though he was only a minor, periphery figure in this case. For instance, on August 4, 2017,
CNBC reported that Mr. Shkreli “was arraigned on money-laundering charges related to alleged
drug trafficking by a gang that also is accused of trafficking in weapons from the nation of
Kosovo. No other defendants from this case were even mentioned. That same day, the New
York Daily News ran an article, with a photograph of Mr. Shkreli, entitled: “Man named Martin
Shkreli arraigned in gun-running case before same judge presiding over the Pharma Bro’s trial.”
Again, no other defendants from this case were even mentioned. After a subsequent status
conference on October 2, 2017, the New York Post ran an article with a prominent photo of Mr.
Shkreli. In the article, it states that Mr. Shkreli “allegedly took part in an $800,000 money-
laundering scheme that imported drugs and weapons, including an M80 Zolja anti-tank rocket
launcher and 15 AK-47s from Kosovo.”® None of the other defendants were mentioned and it is
undisputed that Mr. Shkreli was not involved in any way, and had no knowledge of, the
allegations described in the article. These are just a few examples, There were countless other
articles about Mr. Shkreli simply because of the coincidence of his name.

Mr. Shkreli’s son Alex noted in his letter to the Court, that as a result of this incendiary
press, Mr. Shkreli’s “business began to suffer” as some existing and potential clients became
fearful of being associated with him, not knowing if the allegations of gun-running, drug-
trafficking and money laundering were true. Additionally, numerous of Mr. Shkreli’s business
and personal credit cards, bank accounts and insurance policies were suddenly cancelled without
explanation. These included Mr. Shkreli’s American Express and Chase Visa credit cards, his
personal and business Chase bank accounts, and his AIG car and home insurance. Mr. Shkreli
had to apply for new credit cards, bank accounts and insurance policies with significantly higher
rates and premiums. .

Hajdar Bajraktari commented on the effect this matter has had on Mr. Shkreli’s
reputation in the community writing:

 

* See, httos://www.cnbe,com/2017/08/04/in-martin-shkrelis-courtroom-another-martin-shkreli-makes-
appearance.himl

> See, hitp://www.nydailynews.com/news/crime/man-named-martin-shkreli-arraigned-court-pharma-bro-article-
13384414

® See, httos://nypost.com/2017/10/ 02/other-martin-shkreli-might-takce-plea-deal/

 

1]
“THOMPSON

~HLINE

 

You could imagine what a shock it was to hear that Martin had been arrested last
year. I was even more shocked at how people were quick to dismiss the last thirty
years of good work he had done in the Community and with his family and how it
seemed that people were trying to erase him. from existence.

(See. Ex. 3).

CONCLUSION

All of the individuals who submitted letters on Mr. Shkreli’s behalf urged the Court to

show him leniency at sentencing. Richard Lukaj’s letter captures this sentiment when he writes:

Mr. Shkreli is among those very rare individuals that you meet in life who makes
the world better around him and I believe he is destined to continue to make a
difference in the lives of others in the future. I hope and pray that you will allow
this man a chance to rebuild his life. ... I am hopeful that the judicial system, in
rendering judgment on Mr. Shkreli, will be able to see him for the father,
husband, friend, businessman, philanthropist and exemplary citizen he has been
his whole life, aside from his recent, unfortunate lapse in judgement. (See Ex. 5).

For all of the above reasons, we respectfully ask this court to fashion a sentence that

meets the ends of justice without imposing a term of incarceration. A sentence that takes full
recognition of the human condition does not detract from the proper respect for the law. On the
contrary, the authority and the duty of the Sentencing Court to fully account for the unique
circumstances of the individual are well within the Court’s province. Imposing a sentence of
probation will insure a proper respect for the law. Such a sentence is warranted and would
reasonably render justice with mercy.

cc:

Respectfully submitted,

 

 

- Brian D. Waller (BDW-7163)
Thompson Hine LLP
335 Madison Avenue
12th Fioor
New York, NY 10017
(212) 908-3932

Counsel for Defendant Martin Shkreli

AUSA Michael Kielty .

 

12
